DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 June 2022 has been entered.

Response to Amendment
This action is in reply to the Applicant’s amendments filed on 02 May 2022.
Claims 1 and 14 have been amended.
Claims 2, 3, 15, 16, and 21-28 have been cancelled.
Claims 1, 4-14, and 17-20 are currently pending and have been examined.


Allowable Subject Matter
Claims 1, 4-14, and 17-20 are allowed.
Claims are renumbered as 1-16.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 14 are allowed because a search of the prior art of record fail to anticipate or render obvious step of performing a second CFR step on the resulting plurality of input signals at a second sampling rate with joint peak detection and joint noise shaping by using a band-stop filter bank, where the second sampling rate is higher than the first sampling rate.
The closest art presented were U.S. PGPub. No. 20170187560 to Ng et al. and U.S. PGPub. No. 20150349994 to Feng, where disclose the two stage crest factor reduction for multiple input signals.
For claims 4-13 and 17-20, they depend on claims 1 and 14 respectively and therefore are considered allowable on the basis as the independent claim as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                         (571)-270-3706
sung.ahn@uspto.gov